[Cite as State v. McDaniel, 2020-Ohio-3893.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                       :

                Plaintiff-Appellee,                  :
                                                              No. 108978
                v.                                   :

ARTHUR McDANIEL,                                     :

                Defendant-Appellant.                 :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: APPLICATION DENIED
                RELEASED AND JOURNALIZED: July 29, 2020


                           Cuyahoga County Court of Common Pleas
                                 Case No. CR-18-633120-A
                                 Application for Reopening
                                     Motion No. 540125


                                               Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Frank Romeo Zeleznikar, Assistant
                Prosecuting Attorney, for appellee.

                Arthur McDaniel, pro se.


LARRY A. JONES, SR., J.:

                   Applicant, Arthur McDaniel, seeks to reopen his appeal in State v.

McDaniel, 8th Dist. Cuyahoga No. 108978 (Jan. 29, 2020). However, the premature

pro se appeal from the denial of McDaniel’s postconviction relief petition was
dismissed for lack of a final, appealable order. McDaniel’s application cannot

succeed. Therefore, it is denied.

               In January 2019, McDaniel was convicted of several charges related

to the molestation of his stepdaughters. He appealed his convictions to this court.

State v. McDaniel, 8th Dist. Cuyahoga No. 108282, 2020-Ohio-489. McDaniel filed

a timely petition for postconviction relief while the appeal was pending. The trial

court denied the petition, but did not issue findings of fact and conclusions of law.

On September 9, 2019, McDaniel appealed the denial of his postconviction relief

petition, pro se. This court, on January 29, 2020, dismissed the appeal for lack of a

final, appealable order, citing State v. Hostacky, 8th Dist. Cuyahoga No. 101282,

2015-Ohio-419. After the case was remanded to the trial court, the trial judge issued

findings of fact and conclusions of law. McDaniel then filed a notice of appeal from

that order, and the appeal is still pending at this time. State v. McDaniel, 8th Dist.

Cuyahoga No. 109611.

               App.R. 26(B) provides that “[a] defendant in a criminal case may

apply for reopening of the appeal from the judgment of conviction and sentence,

based on a claim of ineffective assistance of appellate counsel.” The appeal in the

instant case is not an appeal from the judgment of conviction and sentence. This

appeal stems from the denial of McDaniel’s petition for postconviction relief, which

was not decided on the merits, but dismissed because the appeal was premature.1


      1  But see State ex rel. Penland v. Dinkelanker, Slip Opinion No. 2020-Ohio-3774,
where the Supreme Court of Ohio overruled two prior cases and determined that the lack
of findings of fact and conclusions of law is not a defect that deprives an appellate court
                Further, McDaniel filed the notice of appeal in McDaniel, 8th Dist.

Cuyahoga No. 108978, pro se, and no appellate counsel was appointed because he

was not entitled to counsel in postconviction proceedings. Goldfuss v. Davidson, 79

Ohio St.3d 116, 126, 679 N.E.2d 1099 (1997); State v. Glover, 8th Dist. Cuyahoga

Nos. 100330 and 100331, 2014-Ohio-3228. A claim of ineffective assistance of

appellate counsel cannot be maintained when no right to counsel exists and none

was provided.

                Further, the appeal was not determined on the merits. Therefore,

there is nothing to reopen. McDaniel’s appeal of his postconviction relief petition is

still pending in State v. McDaniel, 8th Dist. Cuyahoga No. 109611. McDaniel cannot

successfully assert a claim of ineffective assistance of appellate counsel in the

present application for reopening.

                Finally, the claims made in the application appear to more

appropriately apply to his direct appeal in McDaniel, 8th Dist. Cuyahoga No.

108282, 2020-Ohio-489. McDaniel did not file an application to reopen that appeal.

                Application denied.


________________________________
LARRY A. JONES, SR., JUDGE

EILEEN T. GALLAGHER, A.J., and
SEAN C. GALLAGHER, J., CONCUR



of jurisdiction over an appeal from the denial of a timely filed postconviction relief
petition.